DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The drawings are accepted.
Claims 1, 4-7, 14-15, 17, and 19-20 are amended
Claims 2-3, 8-13, 16 and 18 are as previously presented. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Scheibenzuber (US 2015/0019152) hence forth Sche in view of Ausserlechner (US 20150285661 A1) hence forth Ausser.
In claim 1 Sche discloses an off-axis angle sensor (see title), comprising: one or more processors (Par. 8 “processing unit”) to: receive a set of output signals (Fig. 6, 302; “four pairs of values”) including a first output signal, a second output signal, and a third output signal (Fig. 1, 102; examiner considers the first three pairs to be said first second and third output signal); determine, based on the set of output signals, a set of 
Sche does not explicitly disclose the first output signal, the second output signal, and the third output signal are received from a plurality of sensing elements of the off-
Sche does teach wherein the first delta signal corresponds to a mathematical comparison between the first output signal and the second output signal (Par. 45, a mathematical comparison is made between a delta signal and the output signals and a test angle), the second delta signal corresponds to a mathematical comparison between the second output signal and the third output signal (Par. 45, a mathematical comparison is made between a delta signal and the output signals and a test angle), and the third delta signal corresponds to a mathematical comparison between the first output signal and the third output signal (Par. 45, a mathematical comparison is made between a delta signals and the output signals and a test angle).
Ausser teaches the first output signal, the second output signal, and the third output signal (Fig. 1A 108a-c, examiner considers the outputs form these sensing elements to be said output sognals) are received from a plurality of sensing elements (Fig. 1A 108a-c) of the off-axis angle sensor positioned at respective angular positions (Fig. 1A 108a-c, see positions).
Therefore, one of ordinary skill in the art would have found it obvious at the time the invention was filled that wherein the first delta signal corresponds to a difference between the first output signal and the second output signal, the second delta signal corresponds to a difference between the second output signal and the third output 

In claim 2, Sche further discloses wherein the one or more processors are further to: provide information indicating whether the off-axis angle sensor has passed the one or more functional safety checks (Fig. 1, 108).

In claim 3 Sche further discloses wherein the one or more functional safety checks include a first functional safety check and a second functional safety check (Par. 41 examiner considers the determining a cosine correction value and amplitude correction value to be said first and second functional safety check), and wherein the one or more processors, when performing the one or more functional safety checks, are to: perform the first functional safety check based at least in part on at least one of: the 
Sche does not explicitly disclose selectively perform the second functional safety check based on whether the off-axis angle sensor has passed the first functional safety check.
Sche does teach two essential cases of interference occur in the sine and cosine components which lead to an error in angle determination. The first essential case of interference leads the signals of the sine and cosine components not to be centered around zero and therefore to show a constant offset error. The second essential case of interference leads the signals of the sine and cosine components showing a different amplitude from each other and therefore to show an amplitude error (Par. 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to selectively perform the second functional safety check based on whether the off-axis angle sensor has passed the first functional safety check based on the teachings of Sche since one of ordinary skill in the art would recognize the redundancy in performing the second function safety check (ie amplitude correction) when the first functional safety check (ie cosine correction) has already corrected the error thus leading to the predictable result of a more efficient system. 

In claim 4, Sche further discloses wherein the one or more functional safety checks include a sum check (Par. 34 “sum of all angles”), and wherein the one or more 

In claim 11 Sche further discloses wherein the one or more functional safety checks include a signal window check (Par. 34 “range”), wherein the one or more processors, when performing the signal window check, are to: determine a first delta signal window and a second delta signal window based on the first delta signal (Par. 34 “sum of all angles"); and determine whether the off-axis angle sensor has passed the signal window check based on whether one of: the second delta signal is within the first delta signal window and the third delta signal is within the second delta signal window, or the second delta signal is within the second delta signal window and the third delta signal is within the first delta signal window (Par. 34 Examiner notes that when the angle range 26 and 28 are equal they form a unity circle, thus when the ranges are not equal an error is present and the check is failed).

In claim 14 Sche discloses an angle sensor (see title), comprising: one or more processors (Par. 8) to: determine a set of delta signals including a first delta signal, a second delta signal, and a third delta signal (Fig. 1, 102 examiner considers the sin and cos components of each of the measurement signal value group to be said first second and third delta signal), wherein the set of delta signals is determined based on a set of 
Sche does not explicitly disclose the first output signal, the second output signal, and the third output signal are received from a plurality of sensing elements of the off-axis angle sensor positioned at respective angular positions
Ausser teaches the first output signal, the second output signal, and the third output signal (Fig. 1A 108a-c, examiner considers the outputs form these sensing elements to be said output sognals) are received from a plurality of sensing elements 
It would have been obvious to one of ordinary skill in the art at the time the invention was filled to the first output signal, the second output signal, and the third output signal are received from a plurality of sensing elements of the off-axis angle sensor positioned at respective angular positions as taught by Ausser in order to arrange the data gathering points into separate sections in a 360 degree circle around the axis, thus allowing the comparison of the datapoints to determine the angle (Par. 36) thus improving the accuracy of the system.

In claim 18 Sche further discloses wherein the one or more functional safety checks include a signal window check (Par. 34 “range”), wherein the one or more processors, when performing the signal window check, are to: determine a first delta signal window and a second delta signal window based on the first delta signal (Par. 34 “sum of all angles"); and determine whether the angle sensor has passed the signal window check based on whether one of: the second delta signal is within the first delta signal window and the third delta signal is within the second delta signal window, or the second delta signal is within the second delta signal window and the third delta signal is within the first delta signal window (Par. 34 Examiner notes that when the angle range 26 and 28 are equal they form a unity circle, thus when the ranges are not equal an error is present and the check is failed).

or a delta signal window check, and wherein each of the plurality of functional safety checks can be performed independent of each of the other functional safety checks of the plurality of functional safety checks (Par. 43-53 examiner notes that since nothing states that the tests are dependent on one another they are considered to be independent); and 
Sche does not explicitly disclose the first output signal, the second output signal, and the third output signal are received from a plurality of sensing elements of the off-axis angle sensor positioned at respective angular positions
Ausser teaches the first output signal, the second output signal, and the third output signal (Fig. 1A 108a-c, examiner considers the outputs form these sensing elements to be said output sognals) are received from a plurality of sensing elements (Fig. 1A 108a-c) of the off-axis angle sensor positioned at respective angular positions (Fig. 1A 108a-c, see positions).
It would have been obvious to one of ordinary skill in the art at the time the invention was filled to the first output signal, the second output signal, and the third output signal are received from a plurality of sensing elements of the off-axis angle sensor positioned at respective angular positions as taught by Ausser in order to arrange the data gathering points into separate sections in a 360 degree circle around the axis, thus allowing the comparison of the datapoints to determine the angle (Par. 36) thus improving the accuracy of the system.

In claim 20 Sche further discloses wherein the one or more functional safety checks include a first functional safety check and a second functional safety check (Par. 41 examiner considers the determining a cosine correction value and amplitude 
Sche does not explicitly disclose selectively perform the second functional safety check based on whether the off-axis angle sensor has passed the first functional safety check.
Sche does teach two essential cases of interference occur in the sine and cosine components which lead to an error in angle determination. The first essential case of interference leads the signals of the sine and cosine components not to be centered around zero and therefore to show a constant offset error. The second essential case of interference leads the signals of the sine and cosine components showing a different amplitude from each other and therefore to show an amplitude error (Par. 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to selectively perform the second functional safety check based on whether the off-axis angle sensor has passed the first functional safety check based on the teachings of Sche since one of ordinary skill in the art would recognize the redundancy in performing the second function safety check (ie amplitude correction) when the first functional safety check (ie cosine correction) has already corrected the error thus leading to the predictable result of a more efficient system.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sche and Ausser in view of Mochizuki (US 20180172481).
In claim 5 Sche does not explicitly disclose wherein the one or more functional safety checks include a sum of squares check, and wherein the one or more processors, when performing the sum of squares check, are to: calculate a sum of a square of the first delta signal, a square of the second delta signal, and a square of the third delta signal; and determine whether the off-axis angle sensor has passed the sum of squares check based on whether the sum of the square of the first delta signal, the square of the second delta signal, and the square of the third delta signal is within an upper limit and a lower limit.
Mochizuki teaches wherein the one or more functional safety checks include a sum of squares check (Par. 65 “sum of the square”), wherein the one or more processors, when performing the sum of squares check, are to: calculate a sum of a square of the signals (Par. 65 “sum of the square”); determine whether the off-axis angle sensor has passed the sum of squares check based on whether the sum of the square of the signals is within an upper limit and a lower limit (Par. 98 “variation range”).
Therefore it would have been obvious at the time the invention was filled to have wherein the one or more functional safety checks include a sum of squares check, and wherein the one or more processors, when performing the sum of squares check, are to: calculate a sum of a square of the first delta signal, a square of the second delta signal, and a square of the third delta signal, and determine whether the off-axis angle sensor has passed the sum of squares check based on whether the sum of the square 
In claim 13, Sche does not explicitly disclose determine temperature information associated with the off-axis angle sensor; and wherein the one or more processors, when performing the one or more functional safety checks, are to: perform the one or more functional safety checks further based on the temperature information.
Mochizuki teaches determine temperature information associated with the off-axis angle sensor (Par. 101 determining corrective information xi); and wherein the one or more processors, when performing the one or more functional safety checks, are to: perform the one or more functional safety checks further based on the temperature information (Par. 101 “performing the adaptive signal…depending on…temperature”).
Therefore it would have been obvious at the time the invention was filled determine temperature information associated with the off-axis angle sensor; and wherein the one or more processors, when performing the one or more functional safety checks, are to: perform the one or more functional safety checks further based on the temperature information based on the teachings of Mochizuki applied to Sche in order to allow for adaptive signal processing as the angle changes (Mochizuki Par. 66).

Claims 6-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sche and Ausser in view of Mita (US 2010/0321008).

Sche does not explicitly disclose wherein the one or more processors, when performing the reference signal comparison check, are to: identify a set of reference Fourier coefficients associated with the off-axis angle sensor; compute a reference signal based on the set of reference Fourier coefficients; and determine whether the off-axis angle sensor has passed the reference signal comparison check based on whether an actual signal is between an upper limit and a lower limit with respect to the reference signal.
Mita teaches wherein the one or more processors, when performing the reference signal comparison check, are to when performing the reference signal comparison check (Par. 39-43), are to: identify a set of reference Fourier coefficients associated with the off-axis angle sensor (Par. 42 “correction coefficient k”); compute a reference signal based on the set of reference Fourier coefficients (Par. 41-43 “correction coefficient k”); and determine whether the off-axis angle sensor has passed the reference signal comparison check based on whether an actual signal is between an upper limit and a lower limit with respect to the reference signal (Par. 39 “range of K =K'±0.3N”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the one or more processors, when performing the reference signal comparison check, are to: identify a set of reference Fourier coefficients associated with the off-axis angle sensor; compute a reference signal based on the set of reference Fourier coefficients; and determine whether the off-
In claim 7, Sche discloses wherein the one or more functional safety checks include a reference coefficient comparison check (Par. 52 “test angle”), wherein the one or more processors, when performing the reference coefficient comparison check, are to: sample a test signal during a full rotation of a target magnet associated with the off-axis angle sensor (Par. 52 “complete sweep”);
Sche does not explicitly disclose calculate a set of actual Fourier coefficients based on sampling the test signal; determine a reference set of Fourier coefficients; and determine whether the off-axis angle sensor has passed the reference coefficient comparison check based on comparing the set of actual Fourier coefficients and the set of reference Fourier coefficients.
Mita teaches calculate a set of actual Fourier coefficients based on sampling the test signal (Par. 41-43 “correction coefficient k”); determine a reference set of Fourier coefficients (Par. 41-43 “correction coefficient k”); and determine whether the off-axis angle sensor has passed the reference coefficient comparison check based on comparing the set of actual Fourier coefficients and the set of reference Fourier coefficients (Par. 39 “range of K =K'±0.3N”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to calculate a set of actual Fourier coefficients based on sampling the test signal; determine a reference set of Fourier coefficients; and 
In claim 8, Sche in view of Mita disclose all of claim 7. Sche further discloses wherein the test signal corresponds to one of: a sum of the first output signal, the second output signal, and the third output signal (Par. 47 and 48) or a sum of a square of the first delta signal, a square of the second delta signal, and a square of the third delta signal. (emphasis added)
In claim 9, Sche in view of Mita disclose all of claim 7. Sche does not explicitly disclose wherein, when the off-axis angle sensor has passed the reference coefficient comparison check, the one or more processors are further to: update the set of reference Fourier coefficients based on the set of actual Fourier coefficients.
Mita teaches when the off-axis angle sensor has passed the reference coefficient comparison check, the one or more processors are further to: update the set of reference Fourier coefficients based on the set of actual Fourier coefficients (Par. 41-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to, when the off-axis angle sensor has passed the reference coefficient comparison check, the one or more processors are further to: update the set of reference Fourier coefficients based on the set of actual Fourier coefficients as taught by Mita in Sche in order to be able to determine the rotational values with high accuracy (Mita Par. 46).


In claim 15, Sche further discloses wherein the one or more functional safety checks includes the reference signal comparison check (Par. 52 “test angle”).
Sche does not explicitly disclose wherein the one or more processors, when performing the reference signal comparison check, are to: identify a set of reference Fourier coefficients associated with the off-axis angle sensor; compute a reference signal based on the set of reference Fourier coefficients; and determine whether the off-axis angle sensor has passed the reference signal comparison check based on whether an actual signal is between an upper limit and a lower limit with respect to the reference signal.
Mita teches wherein the one or more processors, when performing the reference signal comparison check, are to when performing the reference signal comparison check (Par. 39-43), are to: identify a set of reference Fourier coefficients associated with the off-axis angle sensor (Par. 42 “correction coefficient k”); compute a reference signal based on the set of reference Fourier coefficients (Par. 41-43 “correction coefficient k”); and determine whether the off-axis angle sensor has passed the reference signal comparison check based on a whether an actual signal is between an upper limit and a lower limit with respect to the reference signal (Par. 39 “range of K =K'±0.3N”).


In claim 16, Sche discloses wherein the one or more functional safety checks includes a reference coefficient comparison check (Par. 52 “test angle”), wherein the one or more processors, when performing the reference coefficient comparison check, are to: sample a test signal during a full rotation of a target magnet associated with the off-axis angle sensor (Par. 52 “complete sweep”);
Sche does not explicitly disclose calculate a set of actual Fourier coefficients based on sampling the test signal; determine a reference set of Fourier coefficients; and determine whether the off-axis angle sensor has passed the reference coefficient comparison check based on comparing the set of actual Fourier coefficients and the set of reference Fourier coefficients.
Mita teaches calculate a set of actual Fourier coefficients based on sampling the test signal (Par. 41-43 “correction coefficient k”); determine a reference set of Fourier coefficients (Par. 41-43 “correction coefficient k”); and determine whether the off-axis 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to calculate a set of actual Fourier coefficients based on sampling the test signal; determine a reference set of Fourier coefficients; and determine whether the off-axis angle sensor has passed the reference coefficient comparison check based on comparing the set of actual Fourier coefficients and the set of reference Fourier coefficients as taught by Mita in Sche in order to be able to determine the rotational values with high accuracy (Mita Par. 46).

In claim 17, Sche in view of Mita disclose all of claim 16. Sche does not explicitly disclose wherein, when the off-axis angle sensor has passed the reference coefficient comparison check, the one or more processors are further to: update the reference set of Fourier coefficients based on the set of actual Fourier coefficients.
Mita teaches when the off-axis angle sensor has passed the reference coefficient comparison check, the one or more processors are further to: update the set of reference Fourier coefficients based on the set of actual Fourier coefficients (Par. 41-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to, when the off-axis angle sensor has passed the reference coefficient comparison check, the one or more processors are further to: update the reference set of Fourier coefficients based on the set of actual Fourier .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sche in view of Ausserlechner (US 20130043863) hence forth Ausser 2.
In claim 12, Sche does not explicitly disclose wherein the first delta signal window and the second delta signal window are determined from a lookup table configured on the off-axis angle sensor.
Ausser 2 teaches wherein the first delta signal window and the second delta signal window are determined from a lookup table configured on the off-axis angle sensor (Par. 52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the first delta signal window and the second delta signal window are determined from a lookup table configured on the off-axis angle sensor as taught by Ausser 2 in Sche in order to be able to linearize the results (Par. 52) thus leading to a simpler system.

Response to Arguments
Applicant’s arguments on 11/15/2021 with respect to the 102 and 103 rejection of claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Petrie; Craig S. et al. US 20160139230 A1, Magnetic Field Sensor Having Calibration Circuitry and Techniques; FEUERSAENGER, Simon et al. US 20150057970 A1, METHOD AND DEVICE FOR DETERMINING A ROTOR POSITION OF AN ELECTRONICALLY COMMUTATED ELECTRIC MACHINE.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865  

/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865 
02/28/2022